COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-336-CV


MONCRIEF OIL                                                     APPELLANT
INTERNATIONAL, INC.

                                        V.

OAO GAZPROM, OAO                                                  APPELLEES
GAZPROMBANK, GAZPROM
EXPORT, LLC, AND GAZPROM
MARKETING & TRADING, LTD.

                                    ------------

           FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      We have considered appellant’s “Motion To Dismiss Appellee OAO

Gazprombank.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss without prejudice the appeal of appellant as to appellee




      1
           See Tex. R. App. P. 47.4.
OAO Gazprombank only. See Tex. R. App. P. 42.1(a)(1), 43.2(f). This case

shall hereafter be styled “Moncrief Oil International, Inc. v. OAO Gazprom,

Gazprom Export, LLC, and Gazprom Marketing & Trading, Ltd.”

      Costs of the appeal as to appellee OAO Gazprombank only shall be paid

by appellant, for which let execution issue.




                                               PER CURIAM


PANEL: WALKER and GARDNER, JJ.; and WILLIAM BRIGHAM (Senior Justice,
Retired, Sitting by Assignment).

DELIVERED: April 8, 2010




                                      2